

Exhibit 10.1
GRANITE CONSTRUCTION
PROFIT SHARING AND 401(k) PLAN
Amendment No. 1 to Amended and Restated Plan


WHEREAS, Granite Construction Incorporated (the "Corporation") maintains the
Granite Construction Profit Sharing and 401(k) Plan, as amended and restated
effective as of January 1, 2014 (the "Plan"), for the benefit of its eligible
Employees;


WHEREAS, it is desirable to amend the Plan to provide that an Independent
Fiduciary shall have the sole fiduciary responsibility for monitoring the
Corporation’s financial condition to determine whether the continued investment
of the Prior ESOP Accounts in the Prior ESOP Fund is in the best interest of
ESOP participants and beneficiaries, and is consistent with the fiduciary
requirements under the Employee Retirement Income Security Act of 1974, as
amended; and


WHEREAS, it is desirable to amend the Plan to reflect that Fiduciary Counselors,
Inc., has been appointed as the Independent Fiduciary for the Prior ESOP Fund,
effective as of October 1, 2014.


NOW, THEREFORE, the Plan is hereby amended, effective as of October 1, 2014, as
follows:


1.    The definition of "Independent Fiduciary" in Section 2 is restated to read
as follows:



1



--------------------------------------------------------------------------------









   Independent Fiduciary…………….


Fiduciary Counselors Inc., an "investment adviser" within the meaning of the
Investment Advisers Act of 1940, who shall have the limited fiduciary duties and
responsibilities with respect to the Plan as set forth in the Trust Agreement
and Sections 5, 8(d)(2) and 17 of the Plan.



2.    Section 8(d)(2) is restated to read as follows:


(2)    Investment of Prior ESOP Account - A "Prior ESOP Fund" shall be
established to hold the shares of Stock transferred from the Prior ESOP. Each
Participant shall be able to direct the investment of his Prior ESOP Account
among the Stock Fund and such investment funds as the Committee shall from time
to time cause to be made available; provided, however, that any amounts divested
from the Prior ESOP Fund may not be reinvested into Prior ESOP Fund.
The Independent Fiduciary shall have sole fiduciary responsibility for
monitoring the Company’s financial condition to determine whether the continued
investment of the Prior ESOP Accounts in the Prior ESOP Fund is consistent with
ERISA. If the Independent Fiduciary determines that the continued investment of
Prior ESOP Accounts in the Prior ESOP Fund is inconsistent with ERISA, the
Independent Fiduciary shall be responsible and have sole discretion for
determining the manner of liquidation of the Prior ESOP Fund. The rights and
responsibilities of the Independent Fiduciary shall be set forth in an
engagement agreement between the Company and the Independent Fiduciary, and the
terms of such engagement agreement shall be incorporated in the Plan by
reference.

2



--------------------------------------------------------------------------------





3.    Section 17(c) is amended by adding the following new paragraph at the end
thereof:
Notwithstanding the foregoing and in accordance with Section 8(d)(2), the
Independent Fiduciary shall also have the sole fiduciary responsibility for
monitoring the Company’s financial condition to determine whether the continued
investment of the Prior ESOP Accounts in the Prior ESOP Fund is consistent with
ERISA. If the Independent Fiduciary determines that the continued investment of
Prior ESOP Accounts in the Prior ESOP Fund is inconsistent with ERISA, the
Independent Fiduciary shall be responsible and have sole discretion for
determining the manner of liquidation of the Prior ESOP Fund. The rights and
responsibilities of the Independent Fiduciary with respect to the Prior ESOP
Fund shall be set forth in an engagement agreement between the Company and the
Independent Fiduciary, and the terms of such engagement agreement shall be
incorporated in the Plan by reference.


To record the adoption of this Amendment No. 1 to the Plan, the Corporation has
caused it to be executed this 11th day of September, 2014.
 
                             GRANITE CONSTRUCTION    
INCORPORATED
            


By:
/s/ James H. Roberts
 
James H. Roberts, President & CEO
 




By:
/s/ Philip M. DeCocco
 
Philip M. DeCocco, Senior Vice President
Human Resources




3

